Filed:    August 29, 2005

                      UNITED STATES COURT OF APPEALS

                          FOR THE FOURTH CIRCUIT


                                No. 05-6185
                                 (CR-98-47)


UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

            versus


ROBERT CY MANN,

                                                        Defendant - Appellant.



                                    O R D E R


     The    court    amends   its   opinion     filed   August   17,   2005,   as

follows:

     On the cover sheet, district judge information -- the name of

“Jerome B. Friedman” is deleted and is replaced with “Raymond A.

Jackson.”



                                                For the Court - By Direction



                                                    /s/ Patricia S. Connor
                                                            Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6185



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CY MANN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-98-47)


Submitted:   July 27, 2005                 Decided:   August 17, 2005


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Cy Mann seeks to appeal the district court’s order

denying his motion under Fed. R. Civ. P. 59(e).           The order, which

derives from the denial of a motion under 28 U.S.C. § 2255 (2000),

is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

          A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Mann has not made the requisite showing.

Accordingly we deny a certificate of appealability and dismiss the

appeal.

          Additionally, we have determined that Mann’s self-styled

motion under Rule 59(e) is, in substance, a successive motion

attacking his conviction and sentence under § 2255.              See United

States v. Winestock, 340 F.3d 200, 206-07 (4th Cir.), cert. denied,

540 U.S. 995 (2003).      We therefore treat Mann’s notice of appeal


                                 - 2 -
and appellate brief as a motion for authorization to file a

successive § 2255 motion, and deny such authorization.   See id. at

208; 28 U.S.C. § 2244(b) (2000).

          Finally, we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -